CIUGINAL                                                                       09/02/2022



                                                                            Case Number: DA 21-0621
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                            No. DA 21-0621

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.
                                                           SEP 0 2 2022
BRITTNEY ANN ALLEN,                                      Bowen   Greenwood
                                                       Clerk of Supreme Court
                                                          State of Nitontana

            Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant's motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 7, 2022, within which to prepare, file,

and serve Appellant's opening brief on appeal.




                                                  1/
                                        Justice